Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harris Pitlick on March 9, 2022.
	Please replace claim 3 with the following:
	A composition for forming a silicon-containing film, comprising: 
	a thermosetting silicon-containing compound comprising one or more of structural units shown by the following general formulae (Sx-1), (Sx-2), and (Sx-3): 

    PNG
    media_image1.png
    248
    714
    media_image1.png
    Greyscale



1 represents a monovalent organic group shown by the following general formula (Sx-R1):
	-R1 is -R11-R12-R13-R14-R15			(Sx-R1)
wherein R11 represents a single bond or any of structures shown by the following formula (1); R12 represents any of structures having rings shown by the following formula (2); R13 represents a single bond or any of structures shown by the following formula (3); R14 represents a single bond or any of structures shown by the following formula (4); R15 represents a phenyl group optionally having a substituent; given that when both R13 and R14 are single bonds, R15 is directly bonded to R12; when R14 is a single bond, a part of R13 bonded to R15 is only a carbon atom (but not carbon of a carbonyl group) or a silicon atom, 

    PNG
    media_image2.png
    88
    1054
    media_image2.png
    Greyscale

	wherein (Si) and (R12) do not constitute R11, 

    PNG
    media_image3.png
    492
    1300
    media_image3.png
    Greyscale

	wherein (R11) and (R13) do not constitute R12, 

    PNG
    media_image4.png
    363
    1300
    media_image4.png
    Greyscale

	wherein (R12) and (R14) do not constitute R13, and 

    PNG
    media_image5.png
    156
    1163
    media_image5.png
    Greyscale

	wherein (R13) and (R15) do not constitute R14; 
R2 and R3 each represent R1 or a monovalent organic group having 1 to 30 carbon atoms; and
	a crosslinking catalyst, wherein the crosslinking catalyst is a sulfonium salt, an iodonium salt, a phosphonium salt, an ammonium salt, an alkaline metal salt, or a polysiloxane having a structure partially containing any of a sulfonium salt, an iodonium salt, a phosphonium salt, and an ammonium salt.
	Please cancel claim 4.

	Predicated on a prior holding that claim 5 was allowable, Applicant had rewritten claim 3 in independent form so that it further contained the limitations of claim 5.  They were subsequently advised that the Examiner believed U.S. 2012/0176483, cited in an earlier IDS, represented an obstacle to the patentability of amended claim 3 and proposed that it be further amended to contain the subject matter of claim 4.  The resulting claim 3 features all of the claimed aspects of original claims 3, 4, and 5.   
	Allowable Subject Matter
	An updated/modified survey of the prior art did not yield any references more germane than those already of record.  CN 106398723 and U.S Patent # 8,859,189 are cited as being of interest for 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 11, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765